Citation Nr: 1535364	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with depression not otherwise specified (NOS).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, including as secondary to the service-connected PTSD with depression NOS.

4.  Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans (VA) Regional Office (RO). 

In March 2013, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

The Board remanded the claims in December 2014 to obtain outstanding VA treatment records and for a medical examination to assist in determining the nature and etiology of the Veteran's hearing loss.  These directives have been accomplished, at least as concerning the claim for hearing loss, in turn allowing the Board to proceed with deciding this claim.  

Unfortunately, the remaining claims require still further development before being decided on appeal, so the Board is again remanding them to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's hearing loss pre-existed his service and was not aggravated during or by his service.


CONCLUSION OF LAW

Entitlement to service connection for hearing loss has not been established.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

Here, prior to initial adjudication of this claim, so in the preferred sequence, the Veteran was mailed a letter in December 2008 advising him of the evidence needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  In addition, the letter discussed the "downstream" disability rating and effective date elements of his claim, which only actually come into play in the eventuality service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He therefore has received all required notice concerning this claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To satisfy this additional obligation, his service treatment records (STRs), post-service treatment records, and lay statements have been obtained and associated with his claims file for consideration.  He also had a VA examination regarding his claimed hearing loss disability, especially for an opinion concerning the purported relationship between it and his military service.  The VA examination and opinion on this determinative issue of causation provide the information needed to decide the claim.  Specifically, the examiner reviewed the claims file for the pertinent medical history, examined the Veteran personally, and provided clear explanation for the opinions offered, which are consistent with the other evidence of record and enable the Board to make an informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Further, as concerning the March 2013 videoconference hearing before the Board, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ discussed the elements of this claim.  The presiding VLJ also, in response, sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate this claim.  The Veteran and his representative have not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Other Procedural Due Process

As already alluded to, the Board remanded this claim in December 2014 to obtain outstanding VA treatment records dating back to May 2009 from the Southeast Louisiana Veterans Health Care System and to have a VA compensation examiner offer an opinion on the nature and etiology of the Veteran's hearing loss.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Veterans Court (CAVC) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  But see also D'Aries v. Peake, 22 Vet. App. 97,105 (2008) (holding that only substantial rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As instructed, the VA treatment records have been obtained and associated with the claims file for consideration, and a VA compensation examiner provided the requested opinion in a February 2015 examination report that is responsive to the Board's remand directives.  Thus, there has been compliance, certainly substantial compliance, with these remand directives.  See id.  


III.  Analysis

The Veteran's claim is based on his contention that his hearing loss resulted from repeated exposure to excessively loud noise and consequent injury (i.e., acoustic trauma) during his military service.  But for the following reasons and bases, the Board finds that entitlement to service connection for this claimed disability has not been established.

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, shows the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for these VA-defined chronic diseases, which as mentioned include sensorineural hearing loss as an organic disease of the nervous system, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has reviewed the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With regards to the first Shedden element, evidence of a current disability, impaired hearing is considered a ratable disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385, however, establish when hearing loss is severe enough to be considered an actual ratable disability eligible for service connection.  Id. at 159.  But as the Court also explained in Hensley, a Veteran need not have had sufficient hearing loss during his service, or even during the presumptive period, according to this VA regulation, to qualify for service connection, only instead must currently or at some point since the filing of the claim, assuming it also is shown that his hearing loss is attributable to his service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A current, ratable, hearing loss disability is established.  Specifically, the February 2015 VA audiological examination report reflects that the Veteran had puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
70
75
LEFT
40
40
60
70
70

Speech discrimination scores were 96 percent for the right ear and 100 percent for the left ear.  His puretone thresholds establish the presence of a currently ratable hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  In addition, the examiner diagnosed bilateral sensorineural hearing loss.  Therefore, the first Shedden element has been satisfied; that is, the Veteran has shown he has this claimed disability.

Under the second Shedden element, the evidence must show in-service incurrence or aggravation of a relevant disease or an injury (here, acoustic trauma).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of his service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014). 

The Veteran's DD Form 214 shows he was awarded the Vietnam Service Medal (VSM) with 2 Bronze Service Stars, and the AOJ has found that there is a high probability that he sustained noise trauma in service.  During his March 2013 hearing before the Board, the Veteran reported being consistently exposed to noise during his service in Vietnam.  Thus, the Board finds it credible that he was exposed to hazardous noise during his service based on the circumstances of his service.  Thus, the second Shedden element is satisfied.  See 38 U.S.C.A. § 1154(a). 

Finally, the third Shedden element requires a correlation ("nexus") between the current disability and the injury, i.e., acoustic trauma, during his service.  Shedden, 381 F.3d at 1166-67.  But as will be discussed, while in-service noise exposure is established, the evidence weighs against a relationship between the Veteran's hearing loss and that noise exposure during his service, as the evidence instead shows there was hearing loss even when he began his service (so before that acoustic trauma) that was not, in turn, aggravated by his service, meaning chronically or permanently worsened by his service beyond its natural progression.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  When the claimed disability is noted on entry into active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the disability underwent an increase in severity during that time (the "presumption of aggravation").  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  The presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the Veteran to show aggravation.  See id. (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The STRs show the Veteran had high frequency hearing loss at entry onto active duty.  Specifically, the September 1966 entrance examination report reflects that he had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
5 (-5)
10 (0)
--
50 (45)
LEFT
10 (-5)
10 (0)
0 (-10)
--
50 (45)

The puretone threshold level at 3000 Hertz was not recorded.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition of disabling hearing loss under 38 C.F.R. § 3.385 is based on ISO units.  The above audiogram therefore must be converted from ASA to ISO-ANSI units to enable comparison with contemporary units of measurement.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  In order to facilitate data comparison, the ASA standards are represented by the figures in parentheses.  So after this conversion, the entrance audiogram shows the Veteran had hearing loss when entering service of 50 dB at 4000 Hertz.  The examiner noted audio loss at 4000 Hertz.


Therefore, hearing loss was noted even at the time of his enrollment into service, so even before he sustained the acoustic trauma at issue.  See 38 C.F.R. § 3.304(b) ("only such conditions as are recorded in examination reports are to be considered as noted").  Indeed, even when not converted, the entrance audiogram shows hearing loss at this frequency of 4000 Hertz since 45 dB still well exceeds the 
0-20 dB threshold for normal hearing.  See Hensley , 5 Vet. App. at 157.

The burden of proof consequently is on him to show a chronic worsening (i.e., aggravation) of his pre-existing hearing loss owing to his service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If shown to apply, the presumption of aggravation only requires evidence of an actual worsening of a pre-existing condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  Under § 1153, once a Veteran establishes worsening, "the burden [then] shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012) (citing Wagner, 370 F.3d at 1096 ).  But, to reiterate, a mere temporary or intermittent flare-up of symptoms, in the absence of an increase in the underlying disability, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  Further, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Since the Veteran's hearing loss was noted on entry into active service, it is presumed to have been aggravated by his service if the evidence shows that the disability underwent an increase in severity during his service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  There is no such indication, however.

There is no suggestion the Veteran's pre-existing hearing loss increased in severity during his service.  More specifically, his September 1968 separation examination report reflects that he had puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
--
10
LEFT
-5
5
0
--
15

These results show that the puretone threshold level was the same or improved at 500, 1000, and 2000 Hertz - depending on whether it is compared with the audiometric findings recorded in the entrance examination or the converted threshold - and also improved at 4000 Hertz (10 and 15 dB compared with 45 or 50 dB).  Thus, in the absence of an increase of hearing loss during service, the burden is on the Veteran to show aggravation.  See 38 C.F.R. § 3.306(b).

The Veteran has not met his burden of showing aggravation.  In the report of the February 2015 examination, the VA compensation examiner concluded that the Veteran's pre-existing hearing loss was less likely than not aggravated by his service.  As support for this conclusion, the examiner observed that, at induction, the Veteran had hearing within normal limits with a moderate response at 4000 Hertz and that, at separation, he had hearing within normal limits bilaterally.  In addition, after comparing the results of the entrance audiogram, separation audiogram, and February 2015 audiogram, the February 2015 examiner observed that the comparison of the induction and separation examinations indicates no significant change in hearing sensitivity and there is no documentation of a significant threshold shift while the Veteran was in service.  Thus, the examiner concluded that the Veteran's hearing loss was not aggravated by his service. 

This February 2015 VA examiner's opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination and as reflected in the treatment records, and is supported by a thorough explanation or rationale. 
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Therefore, it carries a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506. 

The Board has considered the Veteran's statements asserting that his hearing loss was caused by the acoustic trauma in service (versus prior to or since) and that he has experienced ongoing hearing loss symptoms since his service.  While the Board finds this evidence to be credible, the Board finds that it is outweighed in competence by the VA examiner's opinion that the objective audiological examinations indicate the Veteran's hearing loss was not exacerbated during or owing to his service.  The fact that he has experienced hearing loss since service does not, alone, support a relationship to in-service noise exposure when the evidence shows that his hearing loss pre-dated his service and was not worsened by his service, for the reasons and bases discussed above. 

The Board is mindful that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely, whether his pre-existing hearing loss was aggravated during or by his service, since this is a medical determination that is too complex to be made based on mere lay observation alone.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's unsupported lay opinion that his pre-existing hearing loss was aggravated by in-service acoustic trauma, by itself, does not sustain the claim.  See id. 

Moreover, as discussed above, his statements are outweighed by the findings to the contrary by the VA audiologist who rendered the opinion in this case, as she is a medical professional who considered the Veteran's statements and the pertinent evidence of record and found against a relationship to his service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"). 

In sum, the preponderance of the evidence shows that the Veteran's hearing loss pre-existed his service and was not aggravated by his service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Accordingly, the preponderance of the evidence is against his claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.


REMAND

As concerning the remaining claims, the Board sincerely regrets the additional delay that inevitably will result from again remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already mentioned, the Veteran served in the Republic of Vietnam during the Vietnam era, so it is presumed that he was exposed to herbicides while there, including the dioxin in Agent Orange.  38 C.F.R. §§ 3.307(a), 3.309(e).

In the prior December 2014 remand, the Board noted that with respect to his claim for an initial rating higher than 30 percent for his PTSD with depression NOS, the Veteran had last had a VA psychiatric compensation examination in October 2009, more than 5 years earlier.  During the March 2013 videoconference hearing since held, he testified that his symptoms had worsened significantly since then.  Thus, the Board determined another examination was warranted reassessing the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  However, inexplicably no examination was scheduled.  And as the Veteran has alleged worsening of his condition, and updated VA treatment records also suggest an increase in the severity of his PTSD with depression NOS, another remand for this necessary examination is required.

During the March 2013 Board hearing, the Veteran also testified that he believed his hypertension had begun during his service, as he had experienced headaches around that time and was later told that headaches are a classic sign of hypertension.  Alternatively, he alleges that his hypertension may be the result of his service-connected PTSD with depression NOS. 

The National Academy of Sciences (NAS) has determined there is a possible link between herbicide exposure and hypertension.  As required by law, VA has entered into an agreement with NAS to review scientific and medical literature on the potential health effects of exposure to herbicides.  See 38 U.S.C. § 1116(c).  Based upon its review of literature, NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are:  (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  Prior to 2006, NAS placed hypertension into the "inadequate or insufficient evidence" category, but in 2006, as the Secretary acknowledged in a notice published in the Federal Register, elevated the disease into the "limited or suggestive evidence of association" category.  75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).

The Board's December 2014 remand included having the Veteran undergo a VA compensation examination wherein the examiner was specifically asked to determine the likelihood that the Veteran's hypertension is related or attributable to his military service and to provide an opinion as to whether his service-connected PTSD with depression NOS either caused or alternatively is aggravating his hypertension.  

The Veteran was afforded a VA examination to evaluate his hypertension in February 2015.  The examiner determined the Veteran's hypertension is less likely than not related to his service as there is no evidence of hypertension in service and high blood pressure was diagnosed many years after discharge.  The examiner further indicated that PTSD is not a recognized causative factor for hypertension and that the Veteran's hypertension is less likely than not aggravated by his PTSD with depression NOS because his blood pressure is moderate and well-controlled, and there is no conclusive evidence that PTSD aggravates hypertension.  Finally, the examiner noted that Agent Orange exposure is not a known causative factor for development of hypertension. 

That February 2015 VA examiner did not comment on the Veteran's assertion that his hypertension may be related to headaches he experienced in service or the NAS determination that there is at least limited or suggestive evidence of association between exposure to herbicides and hypertension.  Additionally, the July 2015 Informal Hearing Presentation (IHP) since submitted by the Veteran's representative points out that medical literature has indicated that persons with PTSD "are reported to be more likely to have hypertension, hyperlipidemia, obesity, and cardiovascular disease."  Thus, another, i.e., supplemental medical opinion is needed addressing whether the Veteran's hypertension is related to his service, including to his headaches and/or exposure to herbicides, and to reconcile the fact that there does appear to be at least some medical literature indicating the Veteran's service-connected PTSD with depression NOS may have caused or alternatively is aggravating his hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

To the extent the Veteran is claiming that his chronic kidney disease is related to his hypertension, this claim is dependent on the results of this VA addendum opinion for his hypertension; therefore these claims are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered).  As such, the Board must defer consideration of this claim for service connection for chronic kidney disease pending resolution of the underlying claim for hypertension. 

All current, relevant treatment records should also be obtained on remand and considered.  38 C.F.R. § 3.159(c).

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain all outstanding, pertinent, medical treatment records, including those from the Southeast Louisiana Veterans Health Care System dated since December 2012.  All other treatment records the Veteran identifies as potentially relevant should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional treatment records, schedule another VA compensation examination reassessing the severity of the Veteran's PTSD with depression NOS.  The claims folder, including the October 2009 VA psychiatric examination report, VA treatment records, and any other information deemed pertinent, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD with depression NOS, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. 

It is most essential the evaluating VA clinician provide explanatory rationale for the opinion regarding the severity of this service-connected disability (i.e., concerning the extent of the Veteran's symptoms and more importantly their consequent effect on his social and occupational functioning), whether favorable or unfavorable to the claim, also preferably citing to specific evidence in the file supporting conclusions.

If the evaluating clinician is unable to provide an opinion without resorting to mere speculation, he/she should so indicate by also, as importantly, explain why a definitive opinion cannot be provided.  So merely saying he/she cannot respond will not suffice.

3.  Also upon receipt of all additional records, forward the Veteran's claims file to the VA examiner who performed the February 2015 VA examination.  If, for whatever reason, this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary.  The claims file, including a complete copy of this decision and remand, must be made available for review of the Veteran's pertinent medical and other history.


The examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension is related or attributable to his military service from October 1966 to October 1968, even if not complained about, diagnosed, or treated during his service.

*In making this important determination of causation, the VA examiner should also be mindful that it is presumed the Veteran was exposed to herbicides in Vietnam and that VA, in conjunction with the National Academy of Sciences (NAS), has acknowledged that there is "limited or suggestive evidence" indicating an association between herbicide exposure and later development of hypertension.  So if, as before, the VA examiner disassociates the Veteran's hypertension from his service, including from exposure to herbicides like Agent Orange specifically, then the examiner has to reconcile his opinion with the NAS study.

Also, if the VA examiner finds the Veteran's hypertension is not directly or presumptively related or attributable to his service, the examiner is asked to provide an opinion as well as concerning whether the Veteran's service-connected PTSD with depression NOS either caused or alternatively is aggravating his hypertension.

Two opinions are required for secondary service connection claims:

a.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

 b.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

*In providing this additional comment, the examiner must discuss and reconcile the somewhat conflicting findings of the February 2015 VA psychiatric examination report and the medical literature cited in the July 2015 Informal Hearing Presentation (IHP) from the Veteran's representative, especially in terms of whether PTSD is a known medical factor with respect to hypertension.


It therefore is imperative the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate these claims - including the inextricably intertwined claim for service connection for chronic kidney disease - in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


